               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


                           )          CR. NO. 17-00487 HG
UNITED STATES OF AMERICA,  )
                           )
               Plaintiff,  )
                           )
          vs.              )
                           )
WAGDY A. GUIRGUIS (01),    )
MICHAEL H. HIGA (02),      )
                           )
               Defendants. )
                           )
___________________________)
  ORDER DENYING DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS
                  COUNTS 4 AND 10 (ECF No. 50)

                                and

  DENYING DEFENDANT MICHAEL H. HIGA’S JOINDER MOVING TO DISMISS
                       COUNT 7 (ECF No. 55)


     Defendant Wagdy A. Guirguis moves to dismiss Counts 4 and 10

of the Indictment.   Defendant Michael H. Higa joins in Defendant

Guirguis’ Motion and moves to dismiss Count 7.

     Defendant Guirguis claims that the Court does not have

jurisdiction over Counts 4 and 10, because they involve purported

activities of Defendant Guirguis with “GMP Guam, Inc.”      He

claims GMP Guam, Inc. is a Guam corporation subject to the Guam

Territorial income tax.   Defendant Guirguis argues such charges

are subject to exclusive jurisdiction in the Guam District Court,

pursuant to the Guam Organic Act of 1950, 48 U.S.C. § 1421, et


                                 1
seq.

       Defendant Higa joins in Defendant Guirguis’ Motion and

argues that if the Court lacks jurisdiction over Counts 4 and 10

against Defendant Guirguis, the Court also lacks jurisdiction

over Count 7, which is brought against Defendant Higa relating to

“GMP Guam, Inc.”

       The Government opposes the Defendants’ Motions.

       The Government alleges that “GMP Guam, Inc.,” as charged in

the Indictment, is a United States domestic corporation that is

subject to the Internal Revenue Code.

       The Court finds that there is a sufficient jurisdictional

basis to proceed to trial on Counts 4, 7, and 10 in the

Indictment.

       Defendant Wagdy A. Guirguis’ Motion to Dismiss Counts 4 and

10 (ECF No. 50) is DENIED.

       Defendant Michael H. Higa’s Joinder Moving to Dismiss Count

7 (ECF No. 55) is DENIED.


                         PROCEDURAL HISTORY


       Defendant Wagdy A. Guirguis is charged in the Indictment

filed on August 31, 2017 (ECF No. 1) as follows:

       Count 4 relating to “GMP Guam, Inc.” against Defendant

Guirguis:

       In the District of Hawaii, Defendant Guirguis, a

                                  2
     resident of Oahu, did willfully make and subscribe the
     tax return for GMP Guam, Inc. in calendar year 2010,
     which was verified by a written declaration that it was
     made under the penalty of perjury and was filed with
     the Internal Revenue Service, and which return he did
     not believe to be true and correct as to every material
     matter for GMP Guam, Inc., Form 1120, filed on March 6,
     2012, where Line 1a reported “gross receipts or sales”
     of $15,000, which understated actual gross receipts by
     approximately $1,344,000.00, in violation of 26 U.S.C.
     § 7206(1).

     Count 10 relating to “GMP Guam, Inc.” against Defendant

Guirguis:

     During the calendar year 2011, Defendant Guirguis was
     the president of GMP Guam, Inc., a corporation not
     expressly exempt from tax with gross receipts of
     approximately $1.7 million during the year, with its
     principal place of business at Honolulu, Hawaii. He
     therefore was required by law, after the close of the
     calendar year 2011 and on or before March 15, 2012, to
     make an income tax return, for and on behalf of the
     corporation, to the Internal Revenue Service Center, at
     Ogden, Utah, or to the person assigned to receive
     returns at the local office of the Internal Revenue
     Service at Honolulu, Hawaii, stating specifically the
     items of the corporation’s gross income and the
     deductions and credits allowed by law. Well knowing
     and believing all the foregoing, he did willfully fail,
     on or about March 15, 2012, in the District of Hawaii,
     to make an income tax return at the time required by
     law, in violation of 26 U.S.C. § 7203.

     Defendant Michael H. Higa is also charged in the Indictment

(ECF No. 1), in Count 7, relating to “GMP Guam, Inc.,” as

follows:

     On or about March 6, 2012, Defendant Michael Higa, a
     resident of Oahu, did willfully aid and assist in, and
     procure, counsel, and advise the preparation and
     presentation to the Internal Revenue Service, the tax
     return for GMP Guam., Inc. on Form 1120, for calendar
     year 2010. The tax return was false and fraudulent as
     to material matters, as follows: Line 1a reported

                                3
     “gross receipts or sales” of $15,000, in violation of
     26 U.S.C. § 7206(2).

     On August 31, 2018, Defendant Wagdy A. Guirguis filed

DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS COUNTS 4 AND 10.

(ECF No. 50).

     On September 6, 2018, Defendant Michael H. Higa filed

DEFENDANT HIGA’S JOINDER, arguing if the Court finds it has no

jurisdiction as to Counts 4 and 10, then the Court would also

lack jurisdiction as to Count 7.       (ECF No. 55).

     On September 11, 2018, the Government filed GOVERNMENT’S

CONSOLIDATED RESPONSE TO DEFENDANT WAGDY GUIRGUIS’S MOTION TO

DISMISS COUNTS 4 AND 10 AND TO DEFENDANT MICHAEL HIGA’S JOINDER

MOVING TO DISMISS COUNT 7.   (ECF No. 60).

     On September 13, 2018, Defendant Wagdy A. Guirguis filed

DEFENDANT WAGDY A. GUIRGUIS’ REPLY MEMORANDUM TO GOVERNMENT’S

CONSOLIDATED RESPONSE TO DEFENDANT WAGDY GUIRGUIS’ MOTION TO

DISMISS COUNTS 4 AND 10 AND TO DEFENDANT MICHAEL HIGA’S JOINDER

MOVING TO DISMISS COUNT 7.   (ECF No. 62).

     On September 17, 2018, the Court held a hearing on Defendant

Guirguis’ Motion to Dismiss Counts 4 and 10 and Defendant Higa’s

Joinder moving for dismissal of Count 7.       (ECF No. 63).

Following the hearing, the Court rendered an oral ruling denying

the Defendants’ Motions and indicated a written order would be

filed at a later date.   (Id.)   This written order sets forth the

Court’s basis for the denial of Defendants’ Motions.

                                   4
                        STANDARD OF REVIEW


     Pursuant to Federal Rule of Criminal Procedure 12(b)(1), a

party may raise by pretrial motion any defense, objection, or

request that the court can determine without a trial on the

merits.

     In considering a pretrial motion to dismiss an indictment,

the Court “must accept the truth of the allegations in the

indictment in analyzing whether a cognizable offense has been

charged.”   United States v. Lyle, 742 F.3d 434, 436 (9th Cir.

2014) (quoting United States v. Boren, 278 F.3d 911, 913 (9th

Cir. 2002)); United States v. Jensen, 93 F.3d 667, 669 (9th Cir.

1996).

     The Court may not invade the province of the ultimate finder

of fact in ruling on a pretrial motion.   United States v. Nukida,

8 F.3d 665, 669 (9th Cir. 1993).

     The Ninth Circuit Court of Appeals has explained that when a

question of federal subject-matter jurisdiction in a criminal

case is intermeshed with questions going to the merits, the issue

should be determined at trial.    Id. at 670 (quoting United States

v. Ayarza-Garcia, 819 F.2d 1043, 1048 (11th Cir. 1987)).   The

question should be determined by the trier of fact when the

challenged jurisdictional requirement is also a substantive

element of the offense charged.    Id.



                                   5
                             ANALYSIS

I.   The Government Has Charged Defendants Relating To Their
     Actions With “GMP Guam, Inc.” In Counts 4, 7, And 10 Of The
     Indictment


     United States domestic corporations are subject to the

Internal Revenue Code and must file income tax returns with the

Internal Revenue Service whether or not they have gross receipts

or taxable income.   26 C.F.R. § 1.6012-2.    Pursuant to the

Internal Revenue Code, a “domestic corporation” is one that is

“created or organized in the United States or under the law of

the United States or of any State.”     26 U.S.C. § 7701(a)(4).

     United States domestic corporations are taxed on all of

their net income, regardless of its source.     Sayre & Co. v.

Riddell, 395 F.2d 407, 411 (9th Cir. 1968).

     The Government alleges that Defendant Guirguis is charged in

Counts 4 and 10 in the Indictment with tax-related crimes related

to a United States domestic corporation named, “GMP Guam, Inc.”

     The Government asserts Defendant Higa is charged in Count 7

in the Indictment with aiding and assisting in the preparation of

a false tax return for “GMP Guam, Inc.”

     The Indictment states that “Defendant Wagdy Guirguis was the

president of GMP Guam, Inc., a corporation not expressly exempt

from tax with gross receipts of approximately $1.7 million during

the year, with its principal place of business at Honolulu,

Hawaii.”   (Indictment at p. 17, ECF No. 1).

                                 6
      The Government has provided a document that it claims

demonstrates that in 2005, “GMP Guam, Inc.” was incorporated

pursuant to the laws of the State of Hawaii.     (Articles of

Incorporation of “GMP Guam, Inc.”, attached as Ex. A to Gov’t

Response, ECF No. 60-1).   The document states that GMP Guam,

Inc.’s mailing address is “1100 Alakea Street Suite 1800,

Honolulu, Hawaii 96813.”   (Id. at p. 2).    The filing states that

the corporation’s registered agent in the State of Hawaii is

“Wagdy Guirguis” and lists his street address as “1100 Alakea

Street Suite 1800, Honolulu, HI 96813.”     (Id.)   The name of the

incorporator is listed as “Wagdy Guirguis” and the electronic

signature for Wagdy Guiguis is provided.     (Id. at p. 3).

      The Government also alleges that “GMP Guam, Inc.” filed

numerous documents entitled, “DOMESTIC PROFIT CORPORATION ANNUAL

REPORT” for the years 2006, 2007, 2008, 2009, 2010, 2011, 2012,

and 2013, with State of Hawaii, Department of Commerce and

Consumer Affairs, Business Registration Division.”     (Id. at pp.

4-12).


II.   Defendants’ Arguments Relating To The Guam Organic Act of
      1950


      Defendant Guirguis argues that the Indictment incorrectly

charges a Guam corporation, not a United States corporation.       He

asserts there was an entity incorporated in Guam in 2000 named

“GMP Guam, Inc.”   (Def.’s Motion at p. 5, ECF No. 50-1).     He

                                 7
asserts that this entity is not subject to the United States

Internal Revenue Code, because it is located in Guam and received

income from Guam.


     A.    Congress Established A Separate Taxation Scheme For
           Citizens of Guam In 1950


     Prior to 1951, citizens of the territory of Guam were

subject to taxation under the United States Internal Revenue Code

only as to income derived from sources within the United States

and no income tax was due to the United States with respect to

income earned in Guam.   Wilson v. Kennedy, 232 F.2d 153, 154 (9th

Cir. 1956).

     In 1950, Congress adopted Section 31 of the Guam Organic Act

of 1950, 48 U.S.C. § 1421i, which provides, in part:

     §     1421i. Guam Income tax

     (a)   Applicability of Federal laws; separate tax

     The income-tax laws in force in the United States of
     America and those which may hereafter be enacted shall
     be held to be likewise in force in Guam: Provided, That
     notwithstanding any other provision of law, the
     Legislature of Guam may levy a separate tax on all
     taxpayers in an amount not to exceed 10 per centum of
     their annual income tax obligation to the Government of
     Guam.

     (b)   Guam Territorial income tax

     The income-tax laws in force in Guam   pursuant to
     subsection (a) of this section shall   be deemed to
     impose a separate Territorial income   tax, payable to
     the government of Guam, which tax is   designated the
     “Guam Territorial income tax.”


                                    8
     (c)   Enforcement of tax

     The administration and enforcement of the Guam
     Territorial income tax shall be performed by or under
     the supervision of the Governor....

     48 U.S.C. § 1421i(a)-(c).

     The Organic Act of Guam further provides in subsection (h):

     (h) Jurisdiction of District Court; suits for recovery
     or collection of taxes; payment of judgment

     Notwithstanding any provision of section 1424 of this
     title or any other provision of law to the contrary,
     the District Court of Guam shall have exclusive
     original jurisdiction over all judicial proceedings in
     Guam, both criminal and civil, regardless of the degree
     of the offense or of the amount involved, with respect
     to the Guam Territorial income tax.

     48 U.S.C. § 1421i(h)(1).

     The Ninth Circuit Court of Appeals in Sayre & Co. v.

Riddell, 395 F.2d 407, 412 (9th Cir. 1968), explained that the

United States Congress “intended that Guam should apply the

Internal Revenue Code (with those deletions prescribed by section

1421i(d)(1)) to persons and income within its territory just as

the United States applies the Code to persons and income within

its territory.”

     Congress viewed Section 31 of the Guam Organic Act of 1950

as creating a “separate integral taxing structure for Guam

‘mirroring’ the provisions of the federal tax code” and relieving

the United States Treasury from making direct appropriations.

Id. at 410; see Bank of Guam v. United States, 578 F.3d 1318,

1321 (Fed. Cir. 2009).

                                 9
      The Organic Act delegated the jurisdiction, collection, and

enforcement function of income tax within Guam to the government

of Guam.   Bank of Am., Nat’l Trust & Sav. Assoc. v. Blaz, 539

F.2d 1226, 1227 (9th Cir. 1976) (per curiam).   The Act also

provided that the Guam District Court has exclusive jurisdiction

over tax-related matters pursuant to the Organic Act.   Armstrong

v. Northern Mariana Islands, 576 F.3d 950, 956 (9th Cir. 2009).


      B.   Defendants’ Arguments Related To The Guam Organic Act
           of 1950 Are Premature


      Defendants contend that this Court is without jurisdiction

over Counts 4, 7, and 10 in the Indictment, claiming those

charges are related to the entity that was incorporated in Guam

in 2000.

      Defendants’ arguments relating to the Guam Organic Act of

1950 are premature.   The Court may not invade the province of the

ultimate finder of fact when determining pretrial motions.

United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993); United

States v. Yip, 248 F.Supp.2d 970, 972 (D. Haw. 2003).

Affirmative defenses and challenges to the sufficiency of the

Government’s evidence are premature and may not be decided by the

Court in a Motion pursuant to Federal Rule of Criminal Procedure

12.   Id. at 670.

      The Parties have submitted evidence, including articles of

incorporation, bank records, bank signature cards, and deposited

                                10
checks.   A motion to dismiss the indictment cannot be used as a

device for a summary trial of the evidence.   United States v.

Jensen, 93 F.3d 667, 669 (9th Cir. 1996).   The Court is limited

in its evaluation of evidence in a pretrial motion.

     The Ninth Circuit Court of Appeals has explained that in

reviewing a pretrial motion, the District Court cannot base “its

decision on evidence that should only have been presented at

trial.”   Id.   The Court must presume the truth of the allegations

in the Indictment and should not consider evidence not appearing

on the face of the indictment.   Id. (quoting United States v.

Marra, 481 F.2d 1196, 1199-1200 (6th Cir. 1973)).

     Presuming the truth of the allegations in the Indictment,

the Government has provided a sufficient jurisdictional basis to

proceed at trial for the charges relating to “GMP Guam, Inc.”

The Indictment charges “GMP Guam, Inc.” as a corporation with its

principal place of business at Honolulu, Hawaii, that is subject

to the Internal Revenue Code.    The Government has the burden of

proof at trial to demonstrate that Defendants are guilty beyond a

reasonable doubt.

     Defendant Guirguis’ liability as to Counts 4 and 10 involves

fact issues regarding GMP Guam, Inc.   Such are questions for the

jury.   Defendant Higa’s liability as to Count 7 also hinges on

questions of fact that must be decided by the jury.




                                 11
                            CONCLUSION


     Defendant Wagdy A. Guirguis’ Motion to Dismiss Counts 4 and

10 in the Indictment (ECF No. 50) is DENIED.

     Defendant Michael H. Higa’s Joinder Moving to Dismiss Count

7 (ECF No. 55) is DENIED.

     IT IS SO ORDERED.

     DATED:    Honolulu, Hawaii, October 23, 2018.




United States of America v. Wagdy A. Guirguis; Michael H. Higa,
Crim. No. 17-00487 HG; ORDER DENYING DEFENDANT WAGDY A. GUIRGUIS’
MOTION TO DISMISS COUNTS 4 AND 10 (ECF No. 50) and DENYING
DEFENDANT MICHAEL H. HIGA’S JOINDER MOVING TO DISMISS COUNT 7
(ECF No. 55)
                                12
